Opinion by
President Judge Crumlish,
This is another in a long line of motor vehicle point system cases. The issues for review are (1) whether points vest at the time of violation and (2) does the successful completion of a special driver’s examination prior to an ordered suspension have any effect upon the already vested points.
*312On September 12, 1977, the appellee was convicted of a motor vehicle violation that occurred on September 3,1977. As of that violation date, the appellee had under Section 1539(a) of the Vehicle Code,1 accumulated the requisite number of points (11) to warrant the suspension of his driving privileges.2
It is now the well settled interpretation of Section 1539(a) that points vest and are assessed at the time of the violation3 rather than at the time of the conviction as was true under the “old” Vehicle Code.4
The subsequent passing of a special examination on November 29,1977,5 after the September 3,1977 violation but before the December 8,1977 suspension date does not affect this suspension.6
Order reversed.
Order
The order of the Court of Common Pleas, Civil Division of Berks County, dated January 24, 1978, is hereby reversed.

 Section 1539(a) of the Vehicle Code, 75 Pa. C. S. §1539(a).


 Section 1539(a) of the Vehicle Code states:
(a) General Buie — When any person’s record shows an accumulation of 11 points or more, the department shall suspend the operating privilege of the person.. . .


 Department of Transportation, Bureau of Traffic Safety v. Sherwood, 51 Pa. Commonwealth Ct. 117, 414 A.2d 151 (1980), and Department of Transportation, Bureau of Traffic Safety v. Sheets, 49 Pa. Commonwealth Ct. 175, 410 A.2d 1295 (1980).


 See Section 619.1(b) of The Vehicle Code, Act of April 29, 1959, P.L. 58, as amended, 75 P.S. §619.1, repealed by the Act of June 17, 1976, P.L. 162.


 Such test is statutorily required by Section 1538(a) of the Vehicle Code.


 The decisions of this Court in Department of Transportation, Bureau of Traffic Safety v. Sherwood and Department of Transportation, Bureau of Traffic Safety v. Sheets, supra n. 3, are controlling.